t c summary opinion united_states tax_court marvina darlene harper petitioner v commissioner of internal revenue respondent docket no 10792-09s filed date marvina darlene harper pro_se alicia a mazurek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6015 petitioner made an administrative request for relief from joint_and_several_liability for federal income taxes for and by notice respondent denied petitioner’s request for relief petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for and background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of michigan when the petition was filed petitioner and frederick verdell harper mr harper met while petitioner was a resident at harper house a substance abuse treatment facility run by mr harper petitioner and mr harper were married in date during their marriage petitioner and mr harper assumed traditional roles mr harper was the sole breadwinner and managed the household finances while petitioner maintained the home her only source_of_income was social_security_benefits although petitioner would occasionally help out at harper house by driving female residents to appointments she was not involved in the bookkeeping or finances of the business all of the couple’s assets were owned in mr harper’s sole name petitioner did not have a bank account in her name nor did she and mr harper have any joint accounts although petitioner testified that she and mr harper had what she thought was a good marriage she did not have any money of her own other than modest social_security_benefits and had to ask mr harper for money to make most purchases petitioner and mr harper filed joint federal_income_tax returns for and mr harper had each of the returns prepared by a professional tax_return_preparer and did not need to request documents or records from petitioner to facilitate the completion of the returns at mr harper’s request petitioner signed each of the tax returns but did not review the returns for accuracy because mr harper handled all of the financial matters for the household and business petitioner did not know that tax debts were accumulating petitioner and mr harper were divorced in date and mr harper died in date on date the internal_revenue_service irs received petitioner’s form_8857 request for innocent spouse relief ultimately the irs denied petitioner’s request for relief from joint_and_several_liability under sec_6015 on the basis that petitioner had not shown that she did not know and had no reason to know that the taxes would not be paid petitioner filed the petition in this case on date discussion a spouse may be relieved from joint_and_several tax_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the spouse liable the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir the record establishes that petitioner satisfies the threshold conditions of revproc_2003_61 sec_4 2003_2_cb_296 we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief 132_tc_203 we may consider evidence introduced at trial even if it was not included in the administrative record 130_tc_115 in determining whether relief is justified we give no deference to the irs’ determination that petitioner is not entitled to relief see porter v commissioner t c pincite if a requesting spouse fulfills the threshold requirements of revproc_2003_61 sec_4 the commissioner will ordinarily grant relief from joint_and_several_liability with respect to underpayments on a joint federal_income_tax return provided all of the following additional requirements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner was divorced from mr harper on the date she requested relief under sec_6015 however respondent contends that petitioner has not established that she had no knowledge or reason to know on the dates that the and joint federal_income_tax returns were signed that the underpayments reported on those returns would not be paid or she would face economic hardship if her request for relief were denied accordingly respondent argues that petitioner has not satisfied the requirements of revproc_2003_61 sec_4 and is therefore not entitled to equitable relief under sec_6015 we disagree knowledge or reason to know respondent contends that because petitioner did not review the returns before signing them and did not know there was a balance due when she signed the returns she could not have believed that mr harper would pay the balance due even if petitioner had reviewed the returns she would not have known or had reason to know that the liabilities reported on the returns would not be paid mr harper handled all of the couple’s financial affairs for both the household and his business and petitioner was responsible for maintaining the home during the years in issue petitioner did not have a bank account in her own name nor did she have access to a jointly held bank account all accounts were in mr harper’s sole name thus even if petitioner had reviewed the and joint federal_income_tax returns and seen that there were balances due she would not have known or had reason to know that mr harper would not pay the tax_liabilities nor would she have had access to resources to pay the liabilities herself or even to ascertain whether the liabilities had been paid economic hardship respondent contends that petitioner would not experience economic hardship if her request for equitable relief were denied to ascertain whether a requesting spouse will suffer economic hardship if the commissioner denies his or her request for sec_6015 relief revproc_2003_61 sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs those rules provide that an economic hardship exists if an individual is unable to pay reasonable living_expenses in determining a reasonable amount for basic living_expenses the commissioner shall consider information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs although we are not required to accept petitioner’s testimony uncritically see ishizaki v commissioner tcmemo_2001_318 neither are we required to reject petitioner’s testimony if we find it credible see eg 120_tc_137 indeed we find petitioner’s testimony as well as that of her witness to be honest forthright and credible in addition the irs has issued guidelines for allowable expenses necessary expenses are those that meet the necessary expense_test ie ‘they must provide for a taxpayer’s health and welfare and or the production of income’ and they must be reasonable schulman v commissioner tcmemo_2002_129 n quoting internal_revenue_manual pt date there are three types of necessary expenses those based on national standards eg food housekeeping supplies clothing and personal care products and services those based on local standards eg housing utilities and transportation and other expenses which are not based on national or local standards id when petitioner and mr harper divorced in petitioner was left with nothing mr harper took the car and there was no joint property to divide between them petitioner pulled herself up by her bootstraps went back to school and earned a degree and she now works as a substance abuse counselor petitioner is employed part time at a hospital typically working hours per week and earning dollar_figure an hour petitioner’s salary is supplemented by the occasional bonuses given by the hospital petitioner’s testimony regarding her expenses augmented by the national standards indicates that her expenses equal if they do not exceed her income thus we conclude that petitioner would face economic hardship if her request for relief under sec_6015 were denied accordingly based on our review of all the facts and circumstances we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the years in issue conclusion we have considered all of the substantive arguments made by respondent regarding the issue of petitioner’s entitlement to relief from joint_and_several_liability under sec_6015 to the extent that we have not specifically addressed any of at trial on date as well as in a posttrial memorandum brief respondent also invoked sec_1_6015-5 income_tax regs and argued that petitioner had failed to file her claim for relief within the 2-year period specified in the regulation in 132_tc_131 this court invalidated sec_1_6015-5 income_tax regs however on date our decision in that case was reversed by the court_of_appeals for the seventh circuit 607_f3d_479 7th cir nevertheless at this time in circuits other than the seventh circuit 132_tc_131 remains the law of this court hall v commissioner t c date cf 54_tc_742 affd on other issues 445_f2d_985 10th cir as petitioner’s case would be appealable to the court_of_appeals for the sixth circuit were it not a small_tax_case see sec_7463 we follow this court’s decisions in lantz and hall those arguments we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
